Citation Nr: 0523118	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-11 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.  He died in February 1999.  The appellant is 
his widow. 

The case is before the Board of Veterans' Appeals (Board) on 
appeal from March and May 1999 rating decisions by a Regional 
Office (RO) of the Department of Veteran's Affairs (VA).  The 
case was previously before the Board and in September 2002 
the Board undertook additional development of the evidence 
and in July 2003 the Board remanded the case.


FINDINGS OF FACT

1.  The veteran died in February 1999; his death certificate 
lists the cause of death as renal cell carcinoma with 
pulmonary metastases.

2.  Renal cell carcinoma with pulmonary metastases was not 
manifested during the veteran's period of active duty service 
or within one year of his discharge from service, nor was his 
renal cell carcinoma with pulmonary metastases otherwise 
related to such service.

3.  During his lifetime, the veteran was service connected 
for post-traumatic stress disorder with secondary generalized 
anxiety, rated as 100 percent disabling from October 1997.

4.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or any 
service-connected disability.

5.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled for a period of 10 or more years at the time 
of his death. 


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the initial adverse RO decision, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001 and December 2003 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the appellant to submit any pertinent evidence 
in her possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, VA medical 
records, a death certificate and an autopsy report.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the record contains a death 
certificate, an autopsy report and several medical opinions 
regarding the cause of the veteran's death, the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as renal cell carcinoma 
with pulmonary metastases.  The February 1999 autopsy report 
shows the veteran's cause of death as sarcomatoid renal cell 
carcinoma with metastases to lungs and retroperitoneal lymph 
nodes.  At the time of the veteran's death, service 
connection had been established for PTSD with secondary 
generalized anxiety, rated as 100 percent disabling from 
October 1997.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
renal cell carcinoma with pulmonary metastases during service 
or for many years thereafter.  The veteran's service medical 
records are void of reference to any renal cell carcinoma 
with pulmonary metastases.  Post-service private medical 
records are negative for treatment for any renal cell 
carcinoma until 1998, almost 30 years after separation from 
active duty service.  Moreover, none of the extensive post-
service medical records include any comments or opinions 
suggesting any link between any renal cell carcinoma and the 
veteran's period of military service. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's renal cell carcinoma was manifested during service, 
or that it was manifested within one year of his discharge 
from service, or that it was otherwise related to his 
military service.  

As noted earlier, the veteran's service connected disability 
was PTSD with secondary generalized anxiety.  The appellant's 
basic contention is that the veteran's PTSD  somehow caused 
the veteran's death by making him unwilling to accept medical 
treatment for his renal cell carcinoma.  However, opinions 
regarding medical causation require medical skills and must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

To this end, the file contains several medical opinions.  A 
June 1999 letter from Dr. Acevedo states that the veteran's 
PTSD interfered with his willingness to receive medical 
treatment and consequently contributed to the severity of his 
medical disease.  A March 2004 VA opinion shows that the 
examiner extensively reviewed the veteran's medical records 
and noted the June 1999 letter from Dr. Acevedo.  The 
examiner noted that although the June 1999 letter states that 
the veteran's PTSD interfered with his willingness to seek 
medical care, this contention was not supported by the letter 
as the letter failed to reference any documented behavior on 
the part of the veteran, such as his declining medical 
treatment for renal cell carcinoma.  The examiner also states 
that the veteran had PTSD avoidance symptoms which could have 
theoretically interfered with his willingness to seek 
diagnosis and appropriate treatment for his renal cell 
carcinoma; however, the medical record did not document that 
he failed to seek prompt diagnosis or failed to accept such 
treatment as would be appropriate.  Indeed, the available 
record indicated that he accepted hospitalization and workup 
when it became apparent that he had a progressive anemia in 
addition to progressive weight loss.  The examiner went on to 
explain that the record showed the veteran did not protest 
admission to the hospital to work up his progressive physical 
symptoms.  He noted that there were no notes indicating a 
reluctance on behalf of the veteran to seek recommended care.  
In fact, once it became apparent by October 1998 that he was 
seriously anemic, the veteran appears to have been compliant 
with lab tests and with hospital workup.  

An October 2004 VA examination report shows that the 
physician thoroughly reviewed the veteran's medical records.  
He stated that the veteran's cause of death according to the 
autopsy was renal cell carcinoma metastases to his lungs and 
retroperitoneal area.  The examiner opined that most people 
who have renal cell carcinoma are not diagnosed early and do 
not present with symptoms that would lead somebody to the 
diagnosis and treatment of renal cell carcinoma.  He stated 
that classically a diagnosis is made very late in the course 
of the disease and that by the time the diagnosis is made, it 
is generally untreatable.  The examiner stated that, from an 
urologist's point of view, he agreed with the March 2004 
examiner's opinion that the veteran's service-connected PTSD 
did not materially cause or contribute to the cause of his 
death from renal cell carcinoma.  In short, there is one 
unsupported medical opinion that suggests there is a link 
between the veteran's service-connected PTSD and his cause of 
death, and two medical opinions from VA examiners which state 
that there is no link between the two.

The Board notes that the March and October 2004 opinions were 
formed after an extensive review of the veteran's entire 
medical record, including the June 1999 letter from Dr. 
Acevedo, the death certificate, and the autopsy report.  
Additionally, the opinions contained in the two reports are 
supported by thorough rationales.  On the other hand, the 
June 1999 letter from Dr. Acevedo does not show that the 
veteran's medical records were reviewed and simply contains 
an unsubstantiated opinion.  Therefore, in the instant case, 
the Board believes the March and October 2004 opinions should 
be given more probative value in determining the etiology of 
the veteran's renal cell carcinoma.  In light of this greater 
probative weight, the Board finds the March and October 2004 
reports to be more persuasive.  The Board sympathizes with 
the appellant's contentions, but the preponderance of the 
evidence is against a finding that the veteran's service-
connected PTSD was a contributory cause of death.  38 C.F.R. 
§ 3.312.  In reaching this determination, the Board in unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).

DIC

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  Quite simply, the veteran, who died many 
years after his separation from service, had no service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  Therefore, the veteran is 
not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, the 
appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 1999.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77. In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Even if consideration of hypothetical entitlement were deemed 
to be applicable to this case, the appellant's claim would 
still fail.  The grant of service connection for PTSD and 
assignment of a 100 percent rating were made effective in 
October 1997 based on the date of receipt of the veteran's 
claim.  There does not appear to be any basis for finding 
that such grant should have been effective for the 10-year 
period prior to the veteran's death.  Therefore, even 
consideration under a hypothetical entitlment analysis would 
not benefit the appellant in this appeal. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


